Citation Nr: 0308815	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  02-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1944 until May 1946.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought on appeal.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds further development is 
necessary to comply with the law and regulations. 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

Regarding the duty to notify, the Board observes that the 
rating actions, statement of the case and supplemental 
statements of the case apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
However, the veteran never received any correspondence 
clearly informing him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf, as 
required under Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A May 2002 statement of the case did contain the 
provisions of 38 C.F.R. § 3.159, pertaining to VA's 
development assistance, but the bare regulations, without a 
clear statement of how they apply in the veteran's appeal, 
are insufficient to satisfy the VCAA's notice requirements.  
Moreover, that May 2002 statement of the case only concerned 
the veteran's skin claim, and therefore could not under any 
circumstances satisfy the VCAA as regarding his stomach 
claim.   

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should comply with the notice 
provisions of the VCAA.  See Disabled 
American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir., May 1, 
2003).  Specifically, the RO should send 
the veteran a letter informing him of the 
VCAA and clearly describing the type of 
evidence that he must submit to 
substantiate his claim and what evidence, 
if any, VA will attempt to obtain on his 
behalf.  

3.  As the claims file contains order 
forms with which to acquire deck logs 
from the National Archives and Records 
Administration, the RO should contact the 
veteran to inquire as to whether any such 
logs were actually ordered.  If the 
veteran answers affirmatively, such 
records, when obtained, should be 
associated with the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	ROBERT E. SULLIVAN	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

